Citation Nr: 1441458	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-14 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder, and/or anxiety.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to a separate disability rating for left thumb tenosynovitis.

4.  Entitlement to a rating in excess of 10 percent disabling for irritable bowel condition.

5.  Entitlement to a rating in excess of 10 percent disabling for status post fracture of the left thumb with de quervain's tenosynovitis (left thumb disability).  


REPRESENTATION

Appellant represented by:	Matthew Hill, Attorney at Law


ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The Veteran served on active duty from July 1984 to June 1986.  

These matters are before the Board of Veterans' Appeals (Board) from August 2006, September 2009, and May 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2011, the Veteran requested a Board hearing; however, he subsequently withdrew that request.  (See July 2012 correspondence.)   Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn. See 38 C.F.R. § 20.704 (e) (2013). 

The RO characterized the issue of entitlement to service connection for PTSD as an issue of new and material evidence.  However, a review of the record finds that the Veteran submitted a notice of disagreement (dated in November 2006) with the August 2006 rating decision.  A statement of the case (as to PTSD) was issued in April 2011 and this matter was perfected in May 2011.  It is now properly before the Board and will be adjudicated as an original claim of entitlement to service connection.

Additionally, the Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction, his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Board notes diagnoses of PTSD, major depressive disorder, and unspecified anxiety.  Accordingly, the issue of entitlement to service connection for PTSD has been recharacterized to include an acquired psychiatric disability, however diagnosed. 

The issues of entitlement to service connection for PTSD and entitlement to an increased rating for irritable bowel condition are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

In July 2012, prior to the promulgation of a Board decision in the matters of entitlement to service connection for a left ankle disability, a separate evaluation for left thumb tenosynovitis, and an increased rating for left thumb disability, the Veteran requested withdrawal of his appeals in these matters.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal are met as to the claim seeking service connection for a left ankle disability; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. §§ 7104,  7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal are met as to the claim seeking a separate evaluation for left thumb tenosynovitis; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. §§ 7104,  7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of an appeal are met as to the claim seeking an increased rating for a left thumb disability; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Given the Veteran's expression of intent to withdraw his appeal in the matters of service connection for a left ankle disability, a separate evaluation for left thumb tenosynovitis, and an increased rating for a left thumb disability, discussion of the impact of the Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A.   §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, and 3.326(a)) on these claims is not necessary.  

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In a written statement dated July 10, 2012 (received at the Board on July 13, 2012), the Veteran's attorney requested withdrawal of the claims seeking service connection for a left ankle disability, a separate evaluation for left thumb tenosynovitis, and an increased rating for a left thumb disability.  Accordingly, as the Veteran, through his attorney, has requested withdrawal of his appeals seeking service connection for a left ankle disability, a separate evaluation for left thumb tenosynovitis, and an increased rating for a left thumb disability, there is no allegation of error of fact or law with respect to these claims remaining for appellate consideration.  Accordingly, the Board does not have jurisdiction to further consider the appeals in these matters.



ORDER

The Veteran's appeal seeking entitlement to service connection for a left ankle disability is dismissed.

The Veteran's appeal seeking entitlement to a separate evaluation for left thumb tenosynovitis is dismissed.

The Veteran's appeal seeking entitlement to an increased rating for a left thumb disability is dismissed.


REMAND

Acquired Psychiatric Disability

Further development is necessary prior to a merits analysis of the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.

During the pendency of this appeal, VA amended its regulatory provisions governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing a claimed in-service stressor.  In this case, the Veteran does not appear to have been furnished with VCAA notice with respect to the PTSD amendments regarding hostile military and terrorist activity.  38 C.F.R. §§ 3.304(f)(3).  The Veteran attributes his PTSD, in part, to fear for his life when his ship, the USS Scott, crossed the "Line of Death" on March 23, 1986.  (See February 2011 statement.)  Because the Board finds that his claim may be at least tangentially related to the revised regulatory provisions, the Veteran should be provided with proper VCAA notice of those provisions.  

The Veteran contends that while aboard the USS Scott in March 1986, his ship was bombarded by missiles from Libya.  VA should attempt to verify the circumstances of the USS Scott from March 23, 1986 to March 28, 1986.

Thereafter, the Veteran should be scheduled for a VA examination for an opinion as to whether it is as likely as not that he has an acquired psychiatric disability causally related to, or aggravated by, active service. 

The Veteran also contends that his PTSD is due to military sexual trauma (i.e. rape by sailors).  The Board acknowledges that the claims file includes post service clinical records which reflect the Veteran has been diagnosed with PTSD due to military sexual trauma (MST).  However, the Board finds that the evidence of record, when taken as a whole, does not support a finding that the Veteran was raped in service.  (The STRs reflect that the Veteran reported that he had had several homosexual incidents in service without force/coercion, and that, prior to service, he had had an incident where he had been aroused by males.)  STRs and service personnel records do not show signs of physical trauma, or actions which are indicative of having been a victim of MST (e.g. request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. §3.304(f)(5)).  To the contrary, the record reflects that the Veteran reported in service that he was happy in the Navy, and did not want to get out, but his wife had given him an ultimatum (i.e. her or the Navy). (See May 23, 1986 and 6/31986 STRs).  Thus, the Board finds, if there is no additional credible evidence added to the record which supports a finding of MST in service, that the examiner should not consider the Veteran's allegation that he was raped in service.

Irritable Bowel Disability

The Veteran contends that his irritable bowel disability is more severe than is contemplated by his current 10 percent rating.  Specifically, he reports experiencing diarrhea up to 30 times per day, loose stools accompanied by abdominal cramping, and feeling like he cannot leave the house due to his constant diarrhea.  He was last examined by VA for this disability in August 2009.  Consequently, a contemporaneous examination to assess the current severity of this disability is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice that provides notification regarding the evidence needed to substantiate a claim for PTSD under the amended regulations in
38 C.F.R. § 3.304(f)(3).

2.  Contact the National Personnel Records Center (NPRC) or the appropriate repository or agency and attempt to verify the circumstances of the USS Scott from March 26-28, 1986 (i.e. whether the USS Scott was "bombarded by missiles" as alleged by the Veteran.)  

3.  After the above development is completed, schedule for a VA mental health examination by a psychiatrist or psychologist.  The examiner should consider the entire record, to include the following: a.) the STRs which note bouts of diarrhea since January 1985; b.) the May 23, 1986 STR and 6/3 1986 STRs which note that the Veteran was happy in the Navy, and that his wife wanted him to separate from service; c.) the Veteran's 1984 (entrance) and 1986 (separation) reports of medical history in which he reported nervous trouble in that he bites his fingernails; d.) the Veteran's statement that he suffers from an acquired psychiatric disability since March 1986 when the USS Scott crossed the "Line of Death", and e.) all prior diagnoses of depression and anxiety.  

The examiner should not consider any alleged stressor, to include MST, which has not been verified by VA or which is not consistent with the place, time, and circumstances of the Veteran's service.  (The evidence of record as of the date of remand does not support a finding that the Veteran had MST.)

For each psychiatric disability entity diagnosed, the examiner should identify whether it is as likely as not (50% or more probability) that any such disability is causally related to, or aggravated by, the Veteran's service.

The examiner must provide a complete rationale for all opinions expressed.

4.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected irritable bowel disability.  Examination findings should be reported to allow for application of VA rating criteria.

5.  Thereafter, review the record and readjudicate the claims.  If either remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
T. WISHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


